Citation Nr: 0501848	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
a right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama.  At present, following a 
reopening of the appellant's claim of service connection for 
a right thumb disability as described below, the case is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that, in the July 2002 rating decision, the 
RO characterized the issue to reopen the claim of service 
connection for a right thumb disability as that of 
entitlement to service connection, and finds that, by its 
silence, the RO apparently conceded that the veteran had 
submitted sufficient evidence to reopen the claim of 
entitlement to service connection, which was previously 
denied in a November 1975 rating decision.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in a matter such as this, the Board has a 
legal duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim, regardless 
of the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently before 
the Board is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right thumb disability.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Service connection for a right thumb disability was 
denied by the RO in a November 1975 rating decision on the 
basis that the veteran had a congenital condition when he 
went into the service that was subsequently corrected by 
surgery in the service, and that said surgery did not produce 
any residuals nor did said surgery aggravate the pre-existing 
congenital condition.  

3.  The evidence received subsequent to the November 1975 
RO's decision includes testimony before an RO hearing 
officer, private medical treatment records, VA medical 
treatment records, and written assertions made by the 
veteran.  This evidence is not duplicative or cumulative, and 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1975 RO's decision denying entitlement to 
service connection for a right thumb disability is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right thumb 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a right thumb 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the service-
connection claim for a right thumb disability, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, the veteran submitted 
his application to reopen the previously denied claim on 
August 6, 2001.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version as of the regulatory change, are not 
applicable in the appellant's case as the claim was filed on 
August 6, 2001.    

In November 1975, the RO denied entitlement to service 
connection for a right thumb disability.  The RO found that 
the veteran had a pre-existing disability of the right thumb 
that was surgically corrected while the veteran was in 
service.  It determined that the condition was congenital in 
nature, and that the surgery merely corrected the congenital 
condition.  Moreover, the RO found that the veteran did not 
suffer from any type of residuals as a result of the surgery 
and that aggravation of a pre-existing disorder did not 
occur.  As such, the RO found that it could not grant service 
connection for a right thumb disability.  When the RO made 
that determination, it had before it the veteran's 
application for benefits and his service medical records.  
However, the Board notes that the veteran did not undergo a 
medical examination in order to determine whether the veteran 
was then suffering from residuals of the corrective surgery.  
The veteran was notified of that decision but did not perfect 
his appeal; thus, that decision became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004). 

Since November 1975, the veteran has submitted private 
medical records and written statements, and has provided 
testimony before the RO.  In his testimony before the RO, the 
veteran stated that while he consented to the surgery in 
service, since that surgery he had suffered pain and 
discomfort.  Private and service medical records reflect the 
same complaints made during his hearing.  A VA Consultation 
Note of October 22, 2003, further states:

. . . he had a "double bone" excised 
and the lateral nail as been dystrophic 
since that time.  It grows a spicule 
along the lateral nail fold and becomes 
painful. . . .

The medical and testimonial evidence is new.  This 
information was not of record in November 1975.  This 
evidence indicates that even though the veteran had surgery 
to correct a congenital condition, the veteran now suffers 
from residuals that would not be present but for the surgery.  
It is so significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for a right thumb disability is reopened.  

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  Accordingly, the 
Board will remand the claim for the purpose of obtaining 
additional information on this issue.  After that information 
has been obtained and the claim returned to the Board, the 
Board will prepare a decision addressing the merits of the 
veteran's claim.


ORDER

The claim for entitlement to service connection for a right 
thumb disability is reopened; to this extent, the appeal is 
granted.


REMAND

With respect to the veteran's claim involving the right 
thumb, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this instance, comments have not been obtained as to 
whether the current claimed disorder is the result of the 
corrective surgery to a pre-existing congenital disability.  
A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the opinion as to the 
etiology of any disabilities diagnosed will be a fully 
informed one should be accomplished.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the right thumb 
disability received since November 2003 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified regarding the issue on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed right 
thumb disability.  The claims folder and 
this remand are to be made available to 
the examiner before the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disability.  
Following an examination of the veteran 
and a review of his medical records and 
history, the examiner is asked to express 
an opinion concerning whether the veteran 
suffers from a disability of the right 
thumb, and, if so, the etiology of the 
claimed disorder.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service disease or injury, 
including the veteran's right thumb 
corrective surgery.  In other words, the 
examiner should comment on whether any 
found disability of the right thumb is 
etiologically related to the surgery 
conducted on the thumb while in service 
to correct a pre-existing congenital 
condition.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
The RO is reminded that it must review 
the notice documents to ensure that the 
veteran has been notified of the 
differences between establishing service 
connection for a pre-existing disability 
that has been aggravated by military 
service and service connection on a 
secondary basis.  Copies of all documents 
forwarded to the veteran with respect to 
the VCAA should be included in the claims 
folder for future review.

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


